NOTE: This order is nonprecedential.


  mniteb ~tate~ (!Court of ~peaI~
      for tbe jfeberaI (!Circuit

BRIGHT RESPONSE, LLC, FORMERLY KNOWN AS
            POLARIS IP, LLC,
                     Plaintiff-Appellee,
                             v.
                      YAHOO! INC.,
                   Defendant-Appellant.


                  2012-1045, 2013-XXXX


    Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0371, Magis-
trate Judge Charles Everingham.


                       ON MOTION


                        ORDER
    The parties jointly move to lift the stay of the briefing
schedule and to consolidate this appeal with a related
appeal which has been filed in the district court but not
yet received or docketed by this court.
   The undocketed appeal is an appeal from the district
court's final judgment on the issue of inequitable conduct.
BRIGHT RESPONSE v. YAHOO                                         2

      Upon consideration thereof,
      IT Is ORDERED THAT:
    (1) The motion to consolidate is granted. When the
appeal of the inequitable conduct order is docketed, it
shall be consolidated with appeal no. 2012-1045.
    (2) The motion to lift the stay of the briefing schedule
is granted. The appellant's opening brief is due 60 days
from the date of this court's docketing of the appeal
concerning inequitable conduct.

                                    FOR THE COURT

       DEC 1 1 2012                 /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Andrew D. Weiss, Esq.
    Jason C. White, Esq.                           FILED
                                          U.s. COURT OF APPEALS FOR
s25                                          THE FEDER!\l r.mr.ulT
                                               DEC 11 ZU1Z
                                                 JAN HORBAlY
                                                    CLERK